AFFILIATE STOCK PURCHASE AGREEMENT

This Affiliate Stock Purchase Agreement (this “Agreement”) is made as of May 3,
2007

BETWEEN

CARLOS ALFONSO BUSTAMANTE, of 53 Aruba Bend, Coronado, CA 92118

(“Bustamante”)

AND:

JOSE CARLOS DAVALOS CERDA, of Calle Roman, No. 100 Col. El Escondida, Tijuana,
BC 22420

(“Cerda”)

(Bustamante and Cerda are collectively known as, the Sellers”)

AND:

SEAN DICKENSON, of 203-2630 Arbutus Street, Vancouver, BC V6J 5L8

(the “Purchaser”)

WHEREAS:

A.           The Sellers collectively are the owners of 4,000,000 restricted
shares of common stock, of Hola Communications Inc., a Nevada corporation (the
“Company”) in the proportions set out in recital B; and

B.           The Sellers propose to sell to the Purchaser the 3,800,000
restricted shares of common stock of the Company currently owned by the Sellers,
Bustamante as to 2,900,000 shares and Cerda as to 900,000 shares (the “Purchased
Shares”), on the terms set forth herein.

C.           In consideration of the premises, representations, warranties and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

CW1171621.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

1.

PURCHASE AND SALE

The Sellers hereby agree to sell, assign, transfer and deliver to the Purchaser,
and the Purchaser hereby agrees to purchase from the Sellers, the Purchased
Shares at a purchase price per share of US $0.045 for an aggregate purchase
price of US $150,000 (the “Purchase Price”) payable on the Closing Date (as
defined below).

2.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Sellers jointly and severally warrant, covenant and represent to the
Purchaser with the intention of inducing the Purchaser to enter into this
Agreement that:

 

(a)

immediately prior to and at the Closing, the Sellers shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Sellers
shall transfer to the Purchaser the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;

 

(b)

the Sellers have the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Sellers hereunder and to consummate the transactions contemplated hereby; and

 

(c)

each Seller is, or has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or “affiliate” of the Company, as that term
is defined in Rule 144 promulgated under the United States Securities Act of
1933, as amended (the “Securities Act”);

 

(d)

to the best of the knowledge, information and belief of the Sellers there are no
circumstances that may result in any material adverse effect to the Company or
the value of the Purchased Shares that are now in existence or may hereafter
arise;

 

(e)

no Seller is indebted to the Company and the Company is not indebted to any of
the Sellers;

 

(f)

the authorized capital of the Company consists of:

 

(i)

50,000,000 common shares with a par value of $0.001 per share, of which a total
of 6,000,000 common shares have been validly issued, are outstanding and are
fully paid and non-assessable and

 

(ii)

1,000,000 preferred shares with a par value of $0.001 per share, of which no
preferred shares have been issued;

 

(g)

no person, firm or corporation has any right, agreement, warrant or option,
present or future, contingent or absolute, or any right capable of becoming a
right, agreement or option to require the Company to issue any shares in its
capital or to convert any securities of the Company or of any other company into
shares in the capital of the Company;

 

CW1171621.1

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

(h)

the Company has no liability, due or accruing, contingent or absolute, and is
not directly or indirectly subject to any guarantee, indemnity or other
contingent or indirect obligation with respect to the obligation of any other
person or company not shown or reflected in the Company’s most recent audited
financial statements (the “Financial Statements”) filed on Edgar which will have
been paid in full either from the Purchase Price or prior to payment of the
Purchase Price; and the Sellers will pay any outstanding liability of the
Company in excess of $100 with the Purchase Price;

 

(i)

the Company has good and marketable title to all of its assets, and such assets
are free and clear of any financial encumbrances not disclosed in the Financial
Statements; and

 

(j)

there are no claims threatened or against or affecting the Company nor are there
any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same.

3.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

3.1

The Purchaser represents and warrants to the Seller that the Purchaser:

 

(a)

has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

 

(b)

is an “accredited investor” as that term is defined by National Instrument
45-106;

 

(c)

understands and agrees that offers and sales of any of the Purchased Shares
prior to the expiration of a period of one year after the date of completion of
the transfer of the Purchased Shares (the “Restricted Period”) as contemplated
in this Agreement shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, or pursuant to the registration provisions
of the Securities Act or pursuant to an exemption therefrom, and that all offers
and sales after the Restricted Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom;

 

(d)

understands that the Shares may be further restricted from resale under
applicable Canadian securities laws; and

 

(e)

is acquiring the Purchased Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in the Purchased Shares.

3.2          The foregoing representations and warranties are inserted for the
exclusive benefit of the Purchaser and may be waived in all or in part by the
Purchaser by notice in writing to the sellers.

 

CW1171621.1

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

4.

INDEMNIFICATION

The Sellers jointly and severally hereby agree to indemnify and hold harmless
the Purchaser and the Company against any losses, claims, damages or liabilities
to which the Sellers or the Company may become subject insofar as such losses,
claims, damages or liabilities arise out of any misrepresentation of the Sellers
as contained herein. Damages of the Purchasers are limited to the amount of the
Sellers received hereunder.

5.

MISCELLANEOUS

5.1          The parties hereto acknowledge that they have obtained independent
legal advice with respect to this Agreement and acknowledge that they fully
understand the provisions of this Agreement.

5.2          Unless otherwise provided, all dollar amounts referred to in this
Agreement are in United States dollars.

5.3          There are no representations, warranties, collateral agreements, or
conditions concerning the subject matter of this Agreement except as herein
specified.

5.4          This Agreement will be governed by and construed in accordance with
the laws of the State of Nevada. The parties hereby irrevocably attorn to the
exclusive jurisdiction of the courts of Nevada with respect to any legal
proceedings arising from this Agreement.

5.5          The representations and warranties of the parties contained in this
Agreement shall survive the closing of the purchase and sale of the Purchased
Shares and shall continue in full force and effect for a period of three years.

5.6          This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.

5.7          Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.

Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.

SELLERS:

/s/ Carlos Alfonso Bustamante

 

/s/ Jose Carlos Davalos Cerda

CARLOS ALFONSO BUSTAMANTE

 

JOSE CARLOS DAVALOS CERDA

PURCHASER:

/s/ Sean Dickenson

 

 

SEAN DICKENSON

 

 

 

 

CW1171621.1

 

 

 